Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court lacked jurisdiction to grant plaintiffs’ motion to resettle and amend the July 19, 1994 judgment entered pursuant to a decision and order of this Court in Gollel v Nassar (206 AD2d 835, lv denied 85 NY2d 802) granting defendants’ motion for summary judgment and dismissing the complaint (see, Herpe v Herpe, 225 NY 323, 327; see also, Aurnou v Greenspan, 182 AD2d 523, lv dismissed 80 NY2d 866). (Appeal from Order of Supreme Court, Monroe County, Ark, J.—Amend Judgment.) Present—Denman, P. J., Green, Fallon, Doerr and Balio, JJ.